DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the gas separator being a gas separation membrane, does not reasonably provide enablement for all types of possible gas separators.  The make and/or use the invention commensurate in scope with these claims.

Claim 1 recites that broad term gas separator while the instant disclosure only mentions a single type of gas separator, namely a gas separation membrane. The disclosure does not mention any other types of gas separators or how the atmosphere introduced through the first passage would integrate with other types of gas separators. For instance, the atmosphere introduced into the gas separation membrane is disclosed as being humidified to introduce water vapor to the feed side of the membrane, but there is no guidance provided with respect to how the first passage would be utilized in other types of gas separators such as a scrubber, adsorbed, filter, etc. 
The Examiner notes that claim 1 is not enabled over the entire scope of the claim in view of the breadth of the term “gas separator”, the lack of predictability in the art, the lack of direction provided by the disclosure for gas separators other than gas separation membranes, the existence of working examples directed solely to gas separation membranes, and the considerable amount of undue experimentation that would be required to practice the invention with a gas separator other than a gas separation membrane.
	Claims 3-12 are likewise rejected due to their dependence from 1.
	The Examiner notes that this rejection could be overcome by incorporating the subject matter of dependent claim 2 into independent claim 1.

	Claim 11 recites a second humidifier, a second bypass passage and a second switching valve at lines 2-5. However, claim 1, from which claim 11 depends, does not previously recite a first humidifier, a first bypass passage or a first switching valve. It is therefore not entirely clear what is intended to be encompassed by the claim language. It appears as though claim 11 may have been intended to depend from claim 4 since claim 4 recites the noted components.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (US 3,503,704).
	Marks discloses a gas separation system which is mounted on a vehicle (automobile, see col. 2, line 42) provided with an internal combustion engine comprising a gas separator (charging electrode 18 and collector screen 25) configured to separate a predetermined component (particulates) in a gas under the existence of water (from combustion), a first passage (the portion of conduit 10 downstream of pipe 13) connected to the gas separator so as to introduce an atmosphere (water) into the gas separator, and a second passage (the portion of conduit 10 upstream of pipe 13) connecting between an exhaust passage of the internal combustion engine and the first passage so as to introduce exhaust gas of the internal combustion engine into the gas separator, and further comprising a first humidifier (pipe 13 and tubes 16) configured to perform humidification (using water) to the atmosphere flowing through the first passage at Figs. 1-4, the abstract and col. 2, line 41 to col. 3, line 56.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromberg et al. (US 2005/0274104 A1).
	Bromberg et al. discloses a gas separation system which is mounted on a vehicle (see paragraph [0003]) provided with an internal combustion engine comprising a gas separator (DPF 12) configured to .

Allowable Subject Matter

8.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 4-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:

	With regard to claim 2, Hamad et al. (US 2014/0102297 A1) discloses a gas separation system which is mounted on a vehicle (see paragraph [0003]) provided with an internal combustion engine comprising a gas separator (membrane 15) configured to separate a predetermined component (carbon dioxide) in a gas under the existence of water (from combustion), a first passage (sweep stream 14) connected to the gas separator (15) so as to introduce an atmosphere into the gas separator, and a second passage (13) connecting between an exhaust passage of the internal combustion engine and the gas separator so as to introduce exhaust gas of the internal combustion engine into the gas separator, wherein 
	The prior art made of record does not teach or fairly suggest the gas separation system of claim 2 wherein the second passage connects between the exhaust passage and the first passage, or the first passage being connected to the gas supply side.

	With regard to claims 4-10, the prior art made of record does not teach or fairly suggest the gas separation system of claim 4 comprising the recited bypass passage, switching valve and second valve.

	With regard to claim 11, the prior art made of record does not teach or fairly suggest the gas separation system of claim further comprising the recited second humidifier, second bypass passage, second switching valve, and controller.

	With regard to claim 12, the prior art made of record does not teach or fairly suggest the gas separation system of claim 12 further comprising an exhaust gas purification device arranged in the exhaust passage at the upstream side of a location at which the second passage is connected to the exhaust passage.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Penetrante (see especially Fig. 1), Dahlheim et al. (see especially Fig. 1) and Ohsuga et al. (see especially Figs. 22 and 34) discloses similar gas separation systems wherein an atmosphere is combined with exhaust gas prior to a gas separator.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 1, 2021